DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Applicant's arguments and amendments dated 4/14/21 have been received and entered in the application.
Claims 1-13, 15, and 21-25 are currently pending. 
Claims 7-13, 15, and 23-25 are withdrawn as directed to non-elected inventions with traverse in the response dated 10/9/20. 
Claims 2, 4-5, and 13 are currently amended. 
Claims 1-6 and 21-22 are elected and examined on the merits. 
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takei et al., Novel technique to control inner and outer diameter of calcium-alginate hydrogel hollow microfibers, and immobilization of mammalian cells. Biochemical Engineering Journal, Vol. 49, No. 1 (March 2010) pages 143-147 (cited on IDS dated 4/23/19, hereinafter Takei).
Takei discloses methods of forming hollow alginate microfibers for use as a cell carrier (Abstract). Takei discloses utilizing a coaxial triple cylinder to simultaneously extrude three solutions, a core solution, a 1% w/v sodium alginate sample solution, and a 100mM calcium chloride (CaCl2) sheath solution (Section 2.2., Fig. 1). Takei explains that the sample solution and the sheath solution form a hydrogel upon contact via crosslinking, whereas the core solution does not form a hydrogel, such that a hollow, alginate microfiber is formed (Section 2.2, Fig. 1). In some embodiments, the core solution contains cells such as fibroblasts (L929) (Section 2.3, Section 3.4). Cells contained within the core solution are localized solely within the hollow core portions of the hollow fibers (Section 3.4, Fig. 5). The cells contained within the hollow core may also be removed from the hollow fibers (Section 3.4, Fig. 5). Takei further suggests that the microfibers could be modified with an RGD peptide to improve cellular adhesiveness within the hollow fibers (Section 3.4).
Therefore, every limitation of claims 1-3, and 21-22 is present in Takei and the subject matter is anticipated. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takei as applied to claims 1-3 and 21-22 above, and in view of Takei et al., Fabrication of artificial endothelialized tubes with predetermined three-dimensional configuration from flexible cell-enclosing alginate fibers. Biotechnology Progress, Vol. 23, No. 1 (2007) pages 182-186 (hereinafter Takei 2007). 
Takei does not disclose that the alginate may be released by dissolving the alginate.
Takei 2007 discloses methods of forming calcium alginate fibers containing bovine vascular endothelial cells (BECs) (Abstract). Takei 2007 discloses extruding a 2% w/v solution of calcium alginate containing the BECs into a 100 mM CaCl2 solution (Materials and Methods: Fabrication of cell-enclosing hydrogel fibers). The alginate fibers are subsequently dissolved by exposing the alginate to alginate lyase (Materials and Methods: Fabrication of artificial endothelialized tubes with predetermined 3D configuration). Takei 2007 discloses that exposure to the alginate lyase does not have a negative impact on subsequent cell growth (Results and Discussion: Fabrication of artificial endothelialized tubes with predetermined 3D configuration).
. 
Response to Arguments
Applicant's arguments dated 4/14/21 have been fully considered are not persuasive as explained in detail below. 
Claim(s) 1-3, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takei. Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takei in view of Takei 2007.
Applicant that Takei is directed to hollow microfibers for use in tissue engineering as opposed to applicant’s method of cell manufacturing (Response p7). Applicant argues that the two are significantly different areas/applications/industries (Response p7). Applicant further argues that Takei fails to teach or suggest culturing the cells for one or more of storage, maintenance, genome modification, reprogramming, expansion, differentiation, and maturation (Response p7). 
In response, the examiner respectfully disagrees. Tissue engineering applications encompasses cell manufacturing, and may require each of cellular storage, maintenance, genome modification, reprogramming, expansion, differentiation, and maturation in the production of biomimetic tissues. See for example ‘Tissue Engineering’. Wikipedia [online]. 1 May 2021 [retrieved on 2021-05-07]. Retrieved from the Internet:<URL: https://en.wikipedia.org/wiki/Tissue_engineering#:~:text=Tissue%20engineering%20is%20a%20biomedical,different%20types%20of%20biological%20tissues>. Thus applicant’s arguments are considered spurious.
Further, claim scope “is not limited by language that suggests or makes optional but does not require the steps to be performed” (MPEP § 2111.04). The limitation “wherein the cells are cultured for one or more of storage, maintenance, genome modification, reprogramming, expansion, differentiation, and maturation” indicates and intended use of the cultured cells, but does not require the cells to stored, 
Applicant argues that the hollow microfibers of Takei differ significantly from those of the present invention, that the cells of Takei are suspended in a hydrogel matrix (Response p7-8). 
In response, the examiner believes that applicants have misread the prior art. Takei discloses that the cells contained in the core solution are suspended in 10% w/v dextran in calcium-free-Krebs-Ringer HEPES-buffered solution (Section 2.3, Fig. 5). Takei explicitly states that the “the dextran in the core solution… does not form [a] hydrogel” (Section 2.2). The cells suspended in alginate to which applicant refers are used to form the sheath structure of the hollow microfiber (Section 2.3, Fig. 5). Thus, it is clear that cells contained within the core of the hollow microfibers are not contained in a hydrogel matrix as asserted by applicants. 
Applicant argues that Takei 2007 fails to cure the deficiencies noted in Takei (Response p8-9). 
As noted above, the examiner disagrees that Takei fails to read on the claims as presented. 
Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA D JOHNSON/Primary Examiner, Art Unit 1632